EXHIBIT 10.10
MSD SEPARATION BENEFITS PLAN
FOR NONUNION EMPLOYEES
Amended and Restated Effective as of October 1, 2010
Revised as of October 1, 2010

 



--------------------------------------------------------------------------------



 



MSD
SEPARATION BENEFITS PLAN FOR NONUNION EMPLOYEES
Amended and Restated Effective as of October 1, 2010
SECTION I
PURPOSE
The purpose of this MSD Separation Benefits Plan for Nonunion Employees (the
“Plan”) is to provide benefits to eligible nonunion employees whose employment
with the Employer is terminated at the initiative of the Employer for reasons
described below. This Plan is part of the MSD Separation Allowance Plan (Plan
No. 514).
SECTION 2
DEFINITIONS
For the purposes of this Plan, the following terms shall have the following
meanings:
2.1 “Adjusted Base Pay Rate” means for an Eligible Employee who is
(a) exempt, his/her Base Pay Rate adjusted to its full-time equivalent and then
multiplied by the percent of full-time (up to 100%) applicable to the alternate
position offered; and
(b) non-exempt, his/her Base Pay Rate adjusted to an hourly rate by dividing it
by the number of hours regularly scheduled to work in the current position.
2.2 “Annual Base Salary” means the Covered Employee’s annualized base salary
according to the Employer’s payroll records in effect as of the date the Covered
Employee incurs a Separation From Service, without reduction for any pre-tax
contributions to MSD-sponsored benefit plans. For a Covered Employee who is
regularly scheduled to work less than full-time, annual base salary is the
reduced annual base salary applicable to the less than full-time position.
Annual Base Salary does not include bonuses, commissions, overtime pay, shift
pay, premium pay, cost of living allowances, income from stock options or other
incentives under an Incentive Stock Plan of the Employer (or the Parent or any
of its subsidiaries), stock grants or other incentives, or other pay not
specifically included above.
2.3 “Base Pay Rate” means
(a) With respect to an Eligible Employee who is exempt, his/her annual base
salary according to the Employer’s payroll records in effect as of the

1



--------------------------------------------------------------------------------



 



date the Eligible Employee is offered an alternate position in connection with
an organizational change or general reduction of the work force. For an Eligible
Employee who is regularly scheduled to work less than full-time, annual base
salary is the reduced annual base salary applicable to the less than full-time
position.
(b) With respect to an Eligible Employee who is non-exempt, the hourly rate
according to the Employer’s payroll records in effect as of the date the
Eligible Employee is offered an alternate position in connection with an
organizational change or general reduction of the work force multiplied by the
number of hours the Eligible Employee is regularly scheduled to work (up to a
maximum of 2080 hours).
(c) With respect to an alternate position offered to an Eligible Employee in
connection with an organizational change or general reduction of the work force,
(i) For exempt positions, the annual base salary offered to the Eligible
Employee; if a less than full-time position is offered to the employee, the
reduced annual base salary applicable to the less than full-time position
offered; and
(ii) For non-exempt positions, the hourly rate actually offered to the Eligible
Employee multiplied by the number of regularly scheduled hours applicable to the
offered position (up to a maximum of 2080 hours).
Base Pay Rate is calculated without reduction for any pre-tax contributions to
MSD-sponsored benefit plans. Base Pay Rate includes applicable shift pay and
premium pay but does not include bonuses, commissions, overtime pay, cost of
living allowances, income from stock options or other incentives under an
Incentive Stock Plan of the Employer (or the Parent or its subsidiaries), stock
grants or other incentives, or other pay not specifically included above.
2.4 “Basic Life Insurance” means prior to January 1, 2011, the employee group
term life insurance coverage in effect for a Covered Employee on the date he/she
incurs a Separation From Service as follows:

  (a)   if on that date the Covered Employee has “New Format” coverage (as
described in the applicable Merck life insurance plan as it may be amended from
time to time): the amount equal to 1x base pay; or     (b)   if on that date the
Covered Employee has “Old Format” coverage (as described in the applicable Merck
life insurance plan as it may be amended from time to time): the amount equal to
2x base pay.

Effective January 1, 2011, “Basic Life Insurance” means 1x base pay. For
Eligible Employees covered by “Old Format” coverage with a Separation Date
sep bene plan/nonunion/revised 11-09

2



--------------------------------------------------------------------------------



 



before January 1, 2011, effective as of January 1, 2011, “Basic Life Insurance”
is reduced to 1x base pay.
2.5 “Casual Employee” means a person who may be called by the Employer at any
time for employment in the U.S. on a non-scheduled and non-recurring basis, and
who becomes an employee of the Employer only after reporting to work for the
period of time during which the person is working and who is not an Excluded
Person.
2.6 “Change in Control” shall have the meaning set forth in the CIC Plan (and,
for avoidance of doubt, a valid amendment of that definition under the CIC Plan
shall constitute an amendment of this Plan without further action); provided,
however that until November 3, 2010 a “Change in Control” shall include both a
“Change in Control” with respect to Parent and an “MSD Change in Control” with
respect to MSD as both such terms are defined in the CIC Plan.
2.7 “CIC Plan” means the Merck & Co., Inc. Change in Control Separation Benefits
Plan, as amended and restated effective November 3, 2009 and as it may be
further amended from time to time.
2.8 “Claims Reviewer” means the Vice President, Human Resources of the Employer
(or the Parent or its subsidiaries), most directly responsible for MSD’s
employee benefit plans or his or her delegate; provided however, for Section 16
Officers, Claims Reviewer means the Compensation and Benefits Committee of the
Board of Directors of the Parent or its delegate.
2.09 “Complete Year of Continuous Service” means a year from the Covered
Employee’s Most Recent Hire Date to its anniversary, and thereafter from each
anniversary to the next.
2.10 “Continuous Service” means the period of a Covered Employee’s continuous
employment with the Employer commencing on the Covered Employee’s Most Recent
Hire Date and ending on the Separation Date as reflected on the Employer’s
employee database.
2.11 “Covered Employee” means an Eligible Employee who has experienced a
Separation From Service and who has signed — and, if a revocation period is
applicable, not revoked — a Release of Claims in a form that is satisfactory to
the Employer in its sole and absolute discretion.
2.12 Intentionally Omitted
2.13 “Eligible Employee” means an employee of the Employer who:

  (a)   is (i) a Regular Full-Time Nonunion Employee or Regular Part-Time
Nonunion Employee, exempt or non-exempt, on the Employer’s normal U.S. payroll,
or (ii) a U.S. Expatriate on the Employer’s normal U.S. payroll; and

sep bene plan/nonunion/revised 11-09

3



--------------------------------------------------------------------------------



 



  (b)   is not otherwise excluded under this paragraph. “Eligible Employee”
excludes a person who:

  1.   is a participant in the CIC Plan (but this clause 1 shall only apply
during the Protection Period (as defined in Section 6.8)); or     2.   is a
party to an employment agreement with the Employer or with Parent (or any of its
subsidiaries) ; or     3.   is entitled, upon termination of employment with the
Employer, to separation, severance, termination or other similar payments
(i) under another plan or program sponsored by the Employer or Parent (or any of
its subsidiaries); or (ii) pursuant to a separate agreement with the Employer or
Parent (or any of its subsidiaries) that provides for payments or benefits in
connection with the termination of the employee’s employment; or     4.   is a
party to an agreement with the Employer or Parent (or any of its subsidiaries)
that provides that no payment or benefits are due to the employee in connection
with his/her termination of employment,

    in each case for clauses 2, 3 and 4 above, unless the other plan, program or
agreement expressly provides that the employee is eligible to participate in
this Plan;

Whether an individual is an Eligible Employee or not is determined as of the
date of his/her Separation From Service.
2.14 “Employee Benefits Committee” means the committee established by MSD (or
the Parent) to review claims and appeals under certain employee benefit plans
sponsored by MSD; provided, however, for Section 16 Officers, Employee Benefits
Committee means the Compensation and Benefits Committee of the Board of
Directors of Parent or its delegate.
2.15 “Employer” means individually and collectively, Merck Sharp & Dohme Corp.
and the subsidiaries of Merck Sharp & Dohme Corp. listed on Schedule A attached
hereto.
2.16 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
2.17 “Excluded Employee” means collectively, (i) Temporary Employees,
(ii) Casual Employees, (iii) Intern/Graduate/Cooperative Associate,
(iv) employees of a non-US subsidiary of MSD (or who are dual employees of a
non-US subsidiary of MSD and the Employer) who are on assignment in the US,
(v) employees whose employment ends for any reason while on unapproved leaves of
absence, (vi) employees whose employment ends for any reason while on approved
leaves of absence for a period equal to or more than 6 continuous months
regardless of the reason(s) for the leave (other than military leave or family
medical leave
sep bene plan/nonunion/revised 11-09

4



--------------------------------------------------------------------------------



 



under federal or state family medical leave laws) and (vii) employees of MSD who
are subject to a collective bargaining agreement. A series of leaves of absence
is considered one continuous leave for purposes of calculating the 6-month
requirement if the employee does not return to active employment for any reason,
including but not limited to because the employee’s former position is
unavailable and the employee is unable to secure a new position.
2.18 “Excluded Person” means a person who is an independent contractor, or
agrees or has agreed that he/she is an independent contractor, or has any
agreement or understanding with the Employer, or any of its affiliates that
he/she is not an employee or an Eligible Employee, or is employed by a temporary
or other employment agency, regardless of the amount of control, supervision or
training provided by the Employer or its affiliates, or he/she is a “leased
employee” as defined under Section 414(n) of the Internal Revenue Code of 1986,
as amended. An Excluded Person is not eligible to participate in the Separation
Benefits Plan even if a court, agency or other authority rules that he/she is a
common-law employee of the Employer or its affiliates.
2.19 “Intern/Graduate/Cooperative Associate” means a student hired by MSD as a
participant in the MSD Intern/Graduate/Cooperative Associate Program. The
student must be designated as a participant in that program at least annually by
the Director of University Relations.
2.20 “MSD” means Merck Sharp & Dohme Corp.
2.21 “Most Recent Hire Date” means an Eligible Employee’s most recent hire date
as reflected on the Employer’s employee data system.
2.22 “Outplacement Benefits” means benefits for outplacement counseling or other
outplacement services made available to a Covered Employee who incurs a
Separation From Service and who signs, and if a revocation period is applicable,
does not revoke a Release of Claims.
2.23 “Parent” means Merck & Co., Inc. ultimate parent of Merck Sharp & Dohme
Corp.
2.24 “Plan” means the MSD Separation Benefits Plan for Nonunion Employees as set
forth herein, and as may be amended from time to time.
2.25 “Plan Administrator” means Merck Sharp & Dohme Corp. or its delegate.
2.26 “Plan Year” means the calendar year January 1 through December 31 on which
the records of the Plan are kept.
2.27 “Regular Full-Time Nonunion Employee” means an employee employed by the
Employer in the U.S. on a scheduled basis for a normal work week, who is not an
Excluded Employee or an Excluded Person.
sep bene plan/nonunion/revised 11-09

5



--------------------------------------------------------------------------------



 



2.28 “Regular Part-Time Nonunion Employee” means an employee employed by the
Employer in the U.S. who works on a scheduled basis of less than the number of
regularly scheduled hours for his or her site who is not an Excluded Employee or
an Excluded Person.
2.29 “Release of Claims” means the agreement that a Covered Employee must
execute in order to receive Separation Plan Benefits, which shall be prepared by
MSD and shall contain such terms and conditions as determined by MSD, including
but not limited to a general release of claims, known or unknown, that the
Covered Employee may have against the Employer (and the Parent and any of its
subsidiaries and/or affiliates), including claims related to the employment and
termination of employment of the Covered Employee; such Release of Claims may
also contain, in MSD’s discretion, non-solicitation and non-competition
provisions.
2.30 “Section 16 Officer” means an “officer” as such term is defined in
Rule 16(a)-1(f) of the Securities Exchange Act of 1934 of the Parent who is also
an Eligible Employee of the Employer.
2.31 “Separation Benefits” means the outplacement benefits provided pursuant to
Section 4.2 and the continued medical, dental and Basic Life Insurance benefits
provided pursuant to Section 4.3.
2.32 “Separation Date” means an Eligible Employee’s last day of employment with
the Employer due to a Separation From Service.
2.33 “Separation From Service” means the termination of an Eligible Employee’s
employment as determined and caused by the Employer due to:
(a) organizational changes; or
(b) a general reduction of the workforce.
Organizational changes are determined by MSD and include discontinuance of
operations, location closings, corporate restructuring or job elimination but
exclude a reduction in job title, grade or band level, Base Pay Rate, short term
incentive opportunity (e.g., cash bonuses under any bonus plan or program of the
MSD or the Parent including the Annual Incentive Plan and Executive Incentive
Plan of MSD or the Parent and sales incentive compensation under any sales
incentive plan or program of MSD or the Parent including the Sales Incentive
Plan(s)), long term incentive compensation opportunity, equity compensation
opportunity and/or other forms of remuneration of an Eligible Employee without a
change in the Eligible Employee’s job duties where such reduction is due to a
general change in the Employer’s or the Parent’s compensation framework as it
applies to similarly situated Eligible Employees, e.g., a change in the general
compensation framework applicable to similar jobs with the Employer, or an
identifiable segment of the Employer such as a subsidiary, division or
department.
sep bene plan/nonunion/revised 11-09

6



--------------------------------------------------------------------------------



 



A Separation From Service does not occur
(i) if an Eligible Employee’s employment is terminated by the Employer other
than due to an organizational change or a general reduction of the work force;
or
(ii) if an Eligible Employee’s employment is terminated by the Employer due to
an organizational change or a general reduction of the work force and any one of
the following occur:

  1.   Upon a divestiture of a subsidiary, division or other identifiable
segment of the Employer where the Eligible Employee either

  a.   continues or is offered any employment with the acquiring company and
accepts such employment; or     b.   is offered employment with the acquiring
company and declines it and such declined offer of employment is

  i.   on such terms and conditions agreed to between the Employer (or its
designate) and the buyer, including but not limited to the job title, grade or
band level, short term incentive compensation opportunity (e.g., cash bonus or
sales incentive compensation), long term incentive compensation opportunity,
equity compensation opportunity and/or level of base pay offered ◊; and     ii.
  at a work location that is less than 50 miles farther* from the employee’s
residence at the time of the divestiture; or

  2.   Due to the Employer’s decision to outsource work to a third-party vendor
where the Eligible Employee either

  a.   continues or is offered any employment with the outsource vendor and
accepts such employment; or     b.   is offered employment with such outsource
vendor and declines it and such declined offer of employment is

  i.   on such terms and conditions agreed to between the Employer (or its
designate) and the outsource vendor, including but not limited to the job title,
grade or band level, short term incentive compensation opportunity (e.g., cash
bonus or sales incentive compensation), long term incentive compensation
opportunity, equity compensation opportunity and/or level of base pay offered ◊;
and     ii.   at a work location that is less than 50 miles farther* from the
employee’s residence on the date the Eligible Employee’s employment with the
Employer ends; or

  3.   Upon the formation of a joint venture or other business entity in which
the Employer or the Parent directly or indirectly will own some outstanding
voting or other ownership interest where the Eligible Employee either

  a.   continues or is offered any employment with the joint venture or other
business entity and accepts such employment; or     b.   is offered employment
with the joint venture or other business entity and declines it and such
declined offer of employment is

sep bene plan/nonunion/revised 11-09

7



--------------------------------------------------------------------------------



 



  i.   on such terms and conditions agreed to between the Employer or the Parent
(or its designate) and the joint venture or other business entity, including but
not limited to the job title, grade or band level, short term incentive
compensation opportunity (e.g., cash bonus or sales incentive compensation),
long term incentive compensation opportunity, equity compensation opportunity
and/or level of base pay offered ◊; and     ii.   at a work location that is
less than 50 miles farther* from the employee’s residence at the time of the
formation of the joint venture; or

  4.   If an Eligible Employee’s job with the Employer is moved to another work
location of the Employer (or the Parent or any of its subsidiaries) and the
Eligible Employee either

  a.   decides to follow the job; or     b.   decides not to follow the job and
the job offered and declined is

  i.   a work location that is less than 50 miles farther* from the employee’s
residence at the time the job is moved; and     ii.   at a Base Pay Rate equal
to at least 100% of the employee’s Base Pay Rate;***; or

  5.   If an Eligible Employee is offered a position with the Employer (or the
Parent or any of its subsidiaries)** regardless of job title, grade or band
level, short term incentive compensation opportunity (e.g., cash bonus or sales
incentive compensation), long term incentive compensation opportunity and/or
equity compensation opportunity and either

  a.   accepts the position; or     b.   declines it, provided the position
offered and declined is

  i.   at a work location that is less than 50 miles farther* from the
employee’s residence on the date the position is offered; and     ii.   at a
Base Pay Rate equal to at least 100% of the employee’s Base Pay Rate;*** or

  6.   If an Eligible Employee resigns for any reason; or     7.   If an
Eligible Employee is terminated for cause; or     8.   If an Eligible Employee
retires (except where the retirement results from the Employer’s termination of
the Eligible Employee’s employment due to an organizational change or a general
reduction of the work force; or     9.   If an Eligible Employee’s employment is
terminated due to failure to return to work at the Employer (or the Parent or
any of its subsidiaries) for any reason, including, but not limited to the
Eligible Employee’s failure to secure a position at the Employer (or the Parent
or any of its subsidiaries) upon a return from a leave of absence for any
reason; or     10.   If an Eligible Employee terminates employment with the
Employer prior to the date identified as the date the employee would experience
a Separation From Service unless the Employer expressly agreed to waive this
provision; or

sep bene plan/nonunion/revised 11-09

8



--------------------------------------------------------------------------------



 



  11.   If an Eligible Employee dies (unless the Eligible Employee dies after
he/she has been notified of his/her Separation Date but before the Separation
Date occurs and a valid release of claims is executed); or     12.   If an
Eligible Employee’s part-time or job share arrangement is terminated for any
reason and the Eligible Employee is offered a position with the Employer (or the
Parent or any of its subsidiaries),** including a full-time position, and either

  a.   accepts it; or     b.   declines it, provided the position offered and
declined is

  i.   at a work location that is less than 50 miles farther* from the
employee’s residence at the time the part-time or job share arrangement is
terminated; and     ii.   at a Base Pay Rate equal to at least 100% of the
employee’s Base Pay Rate;*** or

  13.   If an Eligible Employee’s flexible work arrangement (e.g., flexible
hours, flexible workplace, work-at-home, compressed work-week, non-standard work
hours, etc.) is terminated for any reason and the Eligible Employee is offered a
position with the Employer (or the Parent or any of its subsidiaries),**
including a position having an Employer-standard work arrangement or a flexible
work arrangement, and either

  a.   accepts it; or     b.   declines it, provided the position offered and
declined is

  i.   at a work location that is less than 50 miles farther* from the
employee’s residence at the time the flexible work arrangement is terminated (or
for employees with a flexible workplace or work-at-home arrangement, at the work
location where the position was assigned on the Employer’s data base); and    
ii.   at a Base Pay Rate equal to at least 100% of the employee’s Base Pay
Rate;*** or

  14.   If an Eligible Employee is a shift worker and is offered a position with
the Employer (or the Parent or any of its subsidiaries),** including a position
on a different shift, and either

  a.   accepts it; or     b.   declines it, provided the position offered and
declined is

  i.   at a work location that is less than 50 miles farther* from the
employee’s residence at the time the offer is made; and     ii.   at a Base Pay
Rate equal to at least 100% of the employee’s Base Pay Rate.***

A Separation From Service does not occur under subsections (a) of each of
sections 1, 2, 3, 4, 5, 12, 13 and 14 above if the Eligible Employee accepts the
offered (or transferred) position but later declines it.
 

*   Whether a work location is less than 50 miles farther from an employee’s
residence will be determined in accordance with MSD’s relocation policy. For
Eligible Employees who are field sales representatives, the new work location is

sep bene plan/nonunion/revised 11-09

9



--------------------------------------------------------------------------------



 



    the geographic workload center of the new territory as determined by the
Employer in its sole and absolute discretion.   **   The Employer (or the Parent
or any of its subsidiaries) may offer a position at the same time the
organizational change or reduction in force occurs or at any time prior to the
Eligible Employee’s Separation Date and may offer a position for any reason,
including but not limited to as a result of the Eligible Employee’s application
for a position in accordance with job posting system of MSD (or the Parent or
any of its subsidiaries).   ***   For purposes of determining whether a
Separation From Service has occurred (and not for purposes of calculating
Separation Pay), at least 100% the Base Pay Rate is calculated as of the date
the alternate position is offered to the Eligible Employee.

For an Eligible Employee offered an alternative position at the same percentage
of time (for example, full-time to full-time, 50% time to 50% time), a
Separation From Service will not occur if the new position is offered with a
Base Pay Rate equal to at least 100% of the Eligible Employee’s Base Pay Rate.
For an Eligible Employee whose current position is less than 100% full-time who
is offered an alternate position at a higher percentage of full-time up to 100%
of full-time, a Separation From Service will not occur if the new position is
offered with a Base Pay Rate equal to the greater of (a) at least 100% of the
Eligible Employee’s Base Pay Rate or (b) at least 100% of the Eligible
Employee’s Adjusted Base Pay Rate.
For an Eligible Employee whose current position is full-time who is offered an
alternate position of less than 100% full-time, a Separation From Service will
not occur if the new position is offered with a Base Pay Rate equal to at least
100% of the Eligible Employee’s Base Pay Rate.
An example: Eligible Employee with a 60% full-time position at a Base Pay Rate
of $60,000 who is offered an alternate position at 80% full-time has an Adjusted
Base Rate of $80,000. A Separation From Service does not occur if the alternate
position is offered at a Base Pay Rate of at least $80,000 (100% of the greater
of $80,000 or $60,000). Assume the alternate position was 50% full-time. A
Separation From Service does not occur if the alternate position is offered at a
Base Pay Rate of at least $60,000 (100% of $60,000).
Whether a Separation From Service has occurred is determined at the time the
alternate position is offered and not at the time the actual reduction in Base
Pay Rate (or Adjusted Base Pay Rate), if any, applicable to the alternate
position offered is effective. The effectuation of a reduction in Base Pay Rate
(or Adjusted Base Pay Rate) applicable to the alternate position previously
offered is not a Separation From Service regardless of when the reduction is
actually made.
sep bene plan/nonunion/revised 11-09

10



--------------------------------------------------------------------------------



 



◊ A “Separation From Service” does not occur if the terms and conditions of the
offers of employment to Eligible Employees in connection with a divestiture,
outsourcing, formation of a joint venture or other transaction agreed to between
Employer (or the Parent) and the buyer, vendor, joint venture or other entity
include a level of base pay of less than 100% of the Eligible Employees’ Base
Pay Rate (or Adjusted Base Pay Rate) on the date of the applicable transaction.
2.34 “Separation Pay” means the cash benefit payable under this Plan pursuant to
Section 4.1.
2.35 “Separation Pay Period” means the period beginning on the date the Covered
Employee incurs a Separation From Service during which Separation Pay described
on Schedule B is payable in periodic installments in accordance with the
Employer’s normal payroll periods. Payment of Separation Pay in a lump sum under
the Plan does not shorten the Separation Pay Period.
2.36 “Separation Plan Benefits” means Separation Pay described in Section 4.1
and Separation Benefits described in Sections 4.2 and 4.3.
2.37 “Temporary Employee” means an employee hired and paid by the Employer for a
specific position in the U.S. for a designated length of time, which is normally
not more than 24 consecutive months in duration, who is committed to leave the
Employer at the end of that time and who is not an Excluded Person.
2.38 “U.S. Expatriate” means a U.S. citizen or individual with U.S. Permanent
Resident status who is employed by a foreign subsidiary of MSD, as a foreign
service employee and who is not an an Excluded Person.
SECTION 3
ELIGIBILITY FOR BENEFITS

  (a)   An Eligible Employee will be eligible for Separation Plan Benefits
described in Section 4 when he/she experiences a Separation From Service.
Separation Pay and Separation Benefits shall be provided under this Plan only if
the Eligible Employee has executed and, if a revocation period is applicable,
not revoked a Release of Claims in a form satisfactory to MSD in its sole and
nonreviewable discretion. An Eligible Employee who has executed and, if a
revocation period is applicable, not revoked a Release of Claims is a Covered
Employee.     (b)   An Eligible Employee will also be entitled to receive those
pension benefits set forth in Schedule E (Change in Control/Pension) and retiree
healthcare and life insurance benefits set forth in Schedule F (change in
Control/Retiree Healthcare and Life Insurance) if (i) a Change in Control has
occurred and (ii) within two years thereafter, the Eligible Employee’s
employment with the Employer is terminated by the Employer without Cause and
other than for

sep bene plan/nonunion/revised 11-09

11



--------------------------------------------------------------------------------



 



      death or Permanent Disability. MSD may, to the extent it deems necessary
or appropriate (including to comply with applicable law), (1) cause the benefits
set forth in Schedule E to be paid from the MSD Supplemental Retirement Plan
(the “Supplemental Plan”) or otherwise from MSD’s general assets and (2) cause
the benefits set forth in Schedule F to be provided from an insured arrangement,
pursuant to individual arrangements or otherwise. For purposes of this
Section 3(b), the terms “Cause” and “Permanent Disability” shall have the
meanings set forth in the CIC Plan (and, for the avoidance of doubt, a valid
amendment of these definitions under the CIC Plan shall constitute an amendment
of this Plan without further action).

SECTION 4
BENEFITS
4.1 Separation Pay — Separation Pay shall be payable under this Plan as set
forth on Schedule B-1 to a Covered Employee whose Separation From Service occurs
on or after January 1, 2009 but on or before December 31, 2011. Separation Pay
shall be payable under this Plan as set forth on Schedule B-2 to a Covered
Employee whose Separation From Service occurs on or after January 1, 2012. The
terms of such Schedule B-1 and Schedule B-2 are hereby fully incorporated into
and shall be considered as part of Section 4 of this Plan. In no event shall the
Separation Pay under the Plan exceed 200% of a Covered Employee’s Annual Base
Salary.
4.2 Outplacement Benefits — Benefits for outplacement counseling or other
outplacement services, as set forth in Schedule D will be made available to a
Covered Employee. The terms of such Schedule D are hereby fully incorporated
into and shall be considered as part of Section 4 of this Plan. Outplacement
benefits shall be provided in kind; cash shall not be paid in lieu of
outplacement benefits nor will Separation Pay be increased if a Covered Employee
declines or does not use the outplacement benefits.
4.3 Medical, Dental and Basic Life Insurance Benefits

  (a)   A Covered Employee shall continue medical, dental and Basic Life
Insurance coverage during the Separation Pay Period. If the Separation Pay
Period is less than 6 months, the medical, dental and Basic Life Insurance
coverage described in this Section 4.3 shall continue for the 6-month period
beginning on the first day of the month coincident with or following the date
the Covered Employee incurs a Separation From Service.     (b)   The medical and
dental and Basic Life insurance coverages that shall be continued under this
Section 4.3 are those coverages that are in effect for the Covered Employee as
of the date the Covered Employee

sep bene plan/nonunion/revised 11-09

12



--------------------------------------------------------------------------------



 



      incurs a Separation From Service, subject to and in accordance with the
terms of the applicable medical, dental and life insurance plans as they may be
amended from time to time. A Covered Employee who, prior to the Separation From
Service, had elected no medical or dental coverage under MSD’s medical or dental
plans will not be permitted to change from no medical and/or dental coverage to
coverage as a result of a Separation From Service. The Covered Employee who
continues medical and dental coverage may change such coverages (e.g., coverage
option and family status) subject to the terms and conditions of the applicable
plans as they apply to active employees.     (c)   These Separation Benefits
shall begin on the first day of the month coincident with or following the date
the Covered Employee incurs a Separation From Service. The medical, dental and
Basic Life insurance coverages shall end on the last day of the month in which
the Separation Pay Period ends or, if the Separation Pay Period is less than
6 months, then at the end of the 6-month period during which medical and dental
coverages are provided.     (d)   Contributions for Separation Benefits shall be
payable by the Covered Employee in the time and manner specified by MSD from
time to time.     (e)   Eligibility for COBRA continuation coverage for medical
and/or dental plan coverage shall begin at the first day of the month following
the expiration of the Separation Pay Period, or, if the Separation Pay Period is
less than 6 months, then at the end of the 6 month period during which medical
and dental coverages are provided. If the Separation Date is prior to
December 31, 2010, the Covered Employee will also be eligible to continue Basic
Life Insurance coverage under the continuation provisions of the life insurance
plan, if any, and as they may be amended from time to time, for the balance of
the plan continuation period.     (f)   At the time the Release of Claims is
signed, the Covered Employee may decline to continue medical, dental and Basic
Life Insurance Separation Benefits under this paragraph; however, the Covered
Employee must decline to continue all such Separation Benefits. Such election to
decline Separation Benefits is irrevocable. Cash shall not be paid in lieu of
Separation Benefits nor will Separation Pay be increased if a Covered Employee
declines medical, dental and Basic Life Insurance coverage. If the Covered
Employee declines medical, dental and Basic Life Insurance Separation Benefits,
then he/she shall be eligible for COBRA continuation coverage for medical and
dental in accordance with the COBRA continuation provisions of the medical and
dental plans applicable to terminated employees, and if the Separation Date is
prior to December 31, 2010, continuation of the Basic Life insurance in
accordance with the continuation provisions of

sep bene plan/nonunion/revised 11-09

13



--------------------------------------------------------------------------------



 



      the life insurance plan, if any, and as they may be amended from time to
time. If Separation Benefits are provided during the period for consideration
and revocation of the Release of Claims and, upon signing the Release of Claims,
the Covered Employee declines medical, dental and Basic Life Insurance
Separation Benefits, then contributions for the Separation Benefits provided
during the consideration and revocation periods will be deducted from the
Separation Pay.

     (g) Anything in the Plan to the contrary notwithstanding:

  •   no medical coverage shall be provided under this Plan to an Eligible
Employee or a Covered Employee who is or becomes eligible for retiree medical
benefits upon retirement in connection with a Separation From Service;     •  
no dental coverage shall be provided under this Plan to an Eligible Employee or
a Covered Employee who is or becomes eligible for retiree dental benefits upon
retirement in connection with a Separation From Service;     •   no Basic Life
Insurance coverage shall be provided under this Plan to an Eligible Employee or
a Covered Employee who is or becomes eligible to be treated as a retiree
(including a “bridged” retiree) in connection with a Separation From Service
under the defined benefit pension plan in which the individual participates as
of his/her Separation From Service; and     •   to the extent that an Eligible
Employee or Covered Employee becomes entitled to benefits pursuant to Schedule F
of the Plan, no coverage shall be provided under this Section 4.3.

4.4 Reduction of Benefits - Notwithstanding anything in this Plan to the
contrary, a Covered Employee’s Separation Pay shall be reduced by:

  (a)   any amount the Plan Administrator reasonably concludes the Covered
Employee owes the Employer (or the Parent or any subsidiary or affiliate of the
Parent) including, without limitation, unpaid bills under the corporate credit
card program, and for vacation used, but not earned; and     (b)   any severance
or severance type benefits that the Employer (or the Parent or any subsidiary or
affiliate of the Parent) must pay to a Covered Employee under applicable law;
and     (c)   where permitted by law, any payments received by the Covered
Employee pursuant to state workers compensation laws; and     (d)   short term
disability benefits where state law does not permit Separation Pay to be offset
from short term disability benefits (or

sep bene plan/nonunion/revised 11-09

14



--------------------------------------------------------------------------------



 



      where the Employer in its sole and absolute discretion determines it is
administratively easier for the Employer to reduce Separation Pay by short term
disability benefits in lieu of reducing short term disability benefits by
Separation Pay).

Notwithstanding anything in the Plan to the contrary, a Covered Employee’s
Separation Pay and Separation Benefits are not meant to duplicate pay and
benefits provided by the Employer (or the Parent or any of its subsidiaries) in
connection with any Covered Employee’s Separation From Service, including pay
and benefits under the federal Worker Adjustment Retraining and Notification Act
and any state or local equivalent (collectively the “WARN Act”). If the Plan
Administrator determines that a Covered Employee is entitled to WARN Act damages
or WARN Act notice, the Plan Administrator in its sole and absolute discretion
may reduce the Covered Employee’s Separation Pay and Separation Benefits under
the Plan by the WARN Act damages or pay and benefits after receiving WARN Act
notice, but not below $500, with the remaining Separation Pay and Separation
Benefits provided to the Covered Employee in accordance with the terms of the
Plan in satisfaction of the Covered Employee’s WARN Act notice rights or
damages. In all other cases, Separation Pay paid under the Plan in excess of
$500 will be treated as having been paid to satisfy any WARN Act damages, if
applicable.
SECTION 5
FORM AND TIMING OF BENEFITS; FORFEITURE AND REPAYMENT OF BENEFITS
5.1 Form and Time of Payment - Separation Pay shall commence as soon as
practicable after the Covered Employee’s Separation From Service and the
expiration of any period during which the Covered Employee may consider, sign
and, if a revocation period is applicable, revoke the Release of Claims.
Separation Pay, less taxes and applicable deductions shall be paid in periodic
installments corresponding to the Employer’s normal payroll periods; provided,
however, that if the Separation Pay Period is less than 6 months, then the
Employer will pay the Separation Pay in a lump sum.
Payments generally may not be made on account of separation from service for six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Plan to the contrary, if a Covered
Employee is a “Specified Employee” on his or her Separation Date, to the extent
required by Section 409A of the Internal Revenue Code of 1986, as amended, no
payments will be made to him or her prior to the first day of the sixth month
following termination of employment. Instead, amounts that would otherwise
sep bene plan/nonunion/revised 11-09

15



--------------------------------------------------------------------------------



 



have been payable will be accumulated and paid, without interest , as soon as
administratively feasible following such six-month period.
5.2 Taxes — Separation Pay payable under this Plan shall be subject to the
withholding of appropriate federal, state and local taxes.
Section 409A — Notwithstanding anything in this Plan to the contrary, benefits
under this Plan (including Separation Pay and Separation Benefits) that are
subject to Section 409A of the Internal Revenue Code of 1986, as amended, will
be adjusted to avoid the excise tax under Section 409A. The Employer will take
any and all steps it determines are necessary, in its sole and absolute
discretion, to adjust benefits under this Plan (including Separation Pay and
Separation Benefits) to avoid the excise tax under Section 409A, including but
not limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.
5.3 Forfeiture of Benefits — The Employer reserves the right, in its sole and
absolute discretion, to cancel all benefits under this Plan in the event a
Covered Employee engages in any activity that the Employer considers detrimental
to its interests (or the interests of the Parent or any of its subsidiaries) as
determined by the Parent’s Senior Vice President and General Counsel and the
Parent’s Senior Vice President, Human Resources. Activities that the Employer
considers detrimental to its interest (or the interests of the Parent or any of
its subsidiaries) include, but are not limited to:

  (a)   breach of any obligations of the Covered Employee’s Terms and Conditions
of Employment;     (b)   making false or misleading statements about the
Employer, the Parent or any of its subsidiaries or their products, officers or
employees to competitors, customers, potential customers of the Employer, the
Parent or any of its subsidiaries or to current or former employees of the
Employer, the Parent or any of its subsidiaries; and     (c)   breaching any
terms of the Release of Claims, including, if included in the Release of Claims,
any non-solicitation or non-competition provisions.

5.4 Cessation of Separation Pay and Separation Benefits - Separation Pay and
Separation Benefits shall cease in the event a Covered Employee is rehired by
the Employer, the Parent or one of its subsidiaries or affiliates other than
Telerx Marketing, Inc..
5.5 Return of Separation Pay - If Separation Pay is paid under this Plan in a
lump sum, and an event described in 5.3 or 5.4 occurs pursuant to which
Separation Benefits would cease, then the Covered Employee shall repay to the
Employer that portion of the lump sum amount that would not have been paid had
the Separation Pay been paid in installments. If Separation Pay is paid in a
lump
sep bene plan/nonunion/revised 11-09

16



--------------------------------------------------------------------------------



 



sum and the Covered Employee receives short term disability benefits from the
Employer during the Separation Pay Period, the Employer reserves the right to
seek repayment by the Covered Employee of that portion of the Separation Pay
that would not have been paid in accordance with Section 4.4 had the Separation
Pay been paid in installments.
5.6 Death of Covered Employee — If a Covered Employee dies before the Separation
Pay has been fully paid, the balance of payments will be payable to the Covered
Employee’s estate, less contributions for continued medical and dental coverage
as described below. If the Covered Employee’s dependents were covered under the
medical and dental coverages (other than coverages applicable to retirees and
their dependents) at the time of the Covered Employee’s death, and, prior to
payment of the balance of the Separation Pay, they choose to continue to be
covered under the medical and dental coverages, they will continue to do so for
the balance of the Separation Pay Period. Such coverages shall be subject to and
in accordance with the terms of the applicable plans as they may be amended from
time to time. Contributions for the medical and dental coverages will be payable
by the dependents in the time and manner specified by MSD. The dependents
covered at the time of the Covered Employee’s death may change such coverages
(e.g., coverage option and family status) subject to the terms and conditions of
the applicable medical and dental plans as they apply to active employees of
MSD. Any additional contributions that result from a change in family status
must be paid by the dependents in the time and manner specified by MSD in order
to maintain such coverage. Upon the expiration of the continued coverage under
this paragraph, those dependents who are still covered shall be offered COBRA
continuation coverage for the balance of the 36-month period beginning at the
date of the death of the Covered Employee.
SECTION 6
ADMINISTRATION, AMENDMENT AND TERMINATION
6.1 Plan Administration — MSD or its delegate is the Plan Administrator for
purposes of ERISA.
6.2 Powers and Duties of Plan Administrator — The Plan Administrator shall have
the full discretionary power and authority to: (i) construe and interpret the
Plan (including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan); (ii) determine all questions of fact arising under the Plan,
including questions as to eligibility for and the amount of benefits;
(iii) establish such rules and regulations (consistent with the terms of the
Plan) as it deems necessary or appropriate for administration of the Plan;
(iv) delegate responsibilities to others to assist in administering the Plan;
and (v) perform all other acts it believes reasonable and proper in connection
with the administration of the Plan. The Plan Administrator shall be entitled to
rely on the records of the Employer in determining any Covered Employee’s
entitlement to and the amount of benefits
sep bene plan/nonunion/revised 11-09

17



--------------------------------------------------------------------------------



 



payable under the Plan. Any determination of the Plan Administrator, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.
Additional Discretionary Authority — The Plan Administrator may, upon written
approval of the Parent’s Senior Vice President, Human Resources (written
approval of the Compensation and Benefits Committee of the Board of Directors of
the Parent or its delegate with respect to Section 16 Officers), take the
following actions under the Plan:

  (a)   grant some, all or any portion of the benefits under this Plan to an
employee who would not otherwise be eligible for such benefits under Section 3
above;

  (b)   waive the requirement set forth in Section 3 for any individual Eligible
Employee or group of Eligible Employees to execute a Release of Claims;

  (c)   grant additional Separation Plan Benefits to a Covered Employee; and

  (d)   pay Separation Pay to a Covered Employee in a single lump sum.

  6.4   Plan Year — The Plan Year shall be the calendar year.

  6.5   Claims Procedures

  (a)   Any request or claim for benefits under the Plan must be filed by a
claimant or the claimant’s authorized representative within 60 days after the
date the event occurs that the claimant alleges gives rise to the claimant’s
claim (e.g., for eligibility for Separation Pay, within 60 days after the
claimant’s employment with the Employer ends; for amount of Separation Pay,
within 60 days after the first payment of allegedly incorrect Separation Pay;
for forfeiture of Separation Pay under Section 5.3, within 60 days after the
cessation of payment).

  (b)   Any request or claim for benefits under the Plan shall be deemed to be
filed when a written request made by the claimant or the claimant’s authorized
representative addressed to the Claims Reviewer at the address below is received
by the Claims Reviewer.

Claims Reviewer for the Separation Benefits Plan
c/o Secretary of the Employee Benefits Committee
WS 3B-35
Merck Sharp & Dohme Corp.
One Merck Drive, P.O. Box 100
Whitehouse Station, NJ 08889-0100
sep bene plan/nonunion/revised 11-09

18



--------------------------------------------------------------------------------



 



      The claim for benefits shall be reviewed by, and a determination shall be
made by, the Claims Reviewer, within the timeframe required for notice of
adverse benefit determinations described below.

  (c)   The Claims Reviewer shall provide written or electronic notification to
the claimant or the claimant’s authorized representative of any “adverse benefit
determination.” Such notice shall be provided within a reasonable time but not
later than 90 days after the receipt by the Claims Reviewer of the claimant’s
claim, unless the Claims Reviewer determines that special circumstances require
an extension of time for processing the claim. If the Claims Reviewer determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant before the expiration of the
initial 90-day period indicating the special circumstances requiring an
extension and the date by which the Claims Reviewer expects to render the
benefit determination. No extension can exceed 90 days from the end of the
initial 90-day period (i.e., 180 days from the receipt of the claim by the
Claims Reviewer) without the consent of the claimant or the claimant’s
authorized representative.

  (d)   An “adverse benefit determination” is a denial, reduction, or
termination of, or a failure to provide or make payment (in whole or part) for a
benefit, including one that is based on a determination of a claimant’s
eligibility to participate in the Plan.     (e)   The notice of adverse benefit
determination shall be written in a manner calculated to be understood by the
claimant and shall:

  (i)   set forth the specific reasons for the adverse benefit determination;  
  (ii)   contain specific references to Plan provisions on which the
determination is based;     (iii)   describe any material or information
necessary for the claim for benefits to be allowed and an explanation of why
such information is necessary; and     (iv)   describe the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review.

  6.6   Appeals Procedures

sep bene plan/nonunion/revised 11-09

19



--------------------------------------------------------------------------------



 



  (a)   Any request to review the Claims Reviewer’s adverse benefit
determination under the Plan must be filed by a claimant or the claimant’s
authorized representative in writing within 60 days after receipt by the
claimant of written notification of adverse benefit determination by the Claims
Reviewer. If the claimant or the claimant’s authorized representative fails to
file a request for review of the Claims Reviewer’s adverse benefit determination
in writing within 60 days after receipt by the claimant of written notification
of adverse benefit determination, the Claims Reviewer’s determination shall
become final and conclusive.     (b)   Any request to review an adverse benefit
determination under the Plan shall be deemed to be filed when a written request
is made by the claimant or the claimant’s authorized representative addressed to
the Employee Benefits Committee at the address below is received by the
Secretary of the Employee Benefits Committee.

Employee Benefits Committee
c/o Secretary to the Employee Benefits Committee
WS 3B-35
Merck Sharp & Dohme Corp.
One Merck Drive, P. O. Box 100
Whitehouse Station, NJ 08889-0100

  (c)   If the claimant or the claimant’s authorized representative timely files
a request for review of the Claims Reviewer’s adverse benefit determination as
specified in this Section 6.6, the Employee Benefits Committee shall re-examine
all issues relevant to the original adverse benefit determination taking into
account all comments, documents, records, and other information submitted by the
claimant or the claimant’s authorized representative relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. Any such claimant or his or her duly authorized
representative may

  (i)   upon request and free of charge have reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits; whether an item is relevant shall be determined by the
Employee Benefits Committee in accordance with 29 CFR 2560.503-1 (m)(8); and    
(ii)   submit in writing any comments, documents, records, and other information
relating to the claim for benefits.

sep bene plan/nonunion/revised 11-09

20



--------------------------------------------------------------------------------



 



  (d)   The Employee Benefits Committee shall provide written or electronic
notice to the claimant or the claimant’s authorized representative of its
benefit determination on review. Such notice shall be provided within a
reasonable time but not later than 60 days after the receipt by the Employee
Benefits Committee of the claimant’s request for review, unless the Employee
Benefits Committee determines that special circumstances require an extension of
time for processing the request for review. If the Employee Benefits Committee
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant before the expiration of the
initial 60-day period indicating the special circumstances requiring an
extension and the date by which the Employee Benefits Committee expects to
render the benefit determination. No extension can exceed 60 days from the end
of the initial 60-day period (i.e., 120 days from the date the request for
review is received by the Employee Benefits Committee) without the consent of
the claimant or the claimant’s authorized representative.     (e)   If the
claimant’s appeal is denied, the notice of adverse benefit determination on
review shall be written in a manner calculated to be understood by the claimant
and shall:

  (i)   set forth the specific reasons for the adverse benefit determination on
review;     (ii)   contain specific references to Plan provisions on which the
benefit determination is based;     (iii)   contain a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits; whether an item is relevant shall be
determined by the Employee Benefits Committee in accordance with 29 CFR
2560.503-1 (m)(8); and     (iv)   include a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA.

6.7 Amendment or Termination — Parent or its delegate has the right to amend or
terminate the Plan at any time without prior notice to or the consent of any
employee. The Chief Executive Officer of Parent or its delegate has the
authority to amend or terminate this Plan; provided, however, that amendments
that apply only to Section 16 Officers must also be approved by the Compensation
and Benefits Committee of the Board of Directors of Parent or its delegate. Any
Eligible Employee whose employment continues after amendment of the Plan and,
other than to the extent specifically provided in this Section 6.7,
sep bene plan/nonunion/revised 11-09

21



--------------------------------------------------------------------------------



 



the Separation Plan Benefits of any Covered Employee who experienced a
Separation From Service prior to such amendment, shall be governed by the terms
of the Plan as so amended. Any Eligible Employee whose employment continues
after termination of the Plan and, other than to the extent specifically
provided in this Section 6.7, any Covered Employee who experienced a Separation
From Service prior to such termination, shall have no right to a benefit under
the Plan. A Covered Employee who experiences a Separation From Service prior to
any amendment to the Plan shall not be eligible for any increase in Separation
Benefits under the Plan. Nothing in this Plan in any way limits MSD’s right to
amend or terminate any or all of MSD’s plans that provide Separation Benefits as
described in this Plan.
Notwithstanding the foregoing provisions of this Section 6.7, if the amendment
or modification of Schedule E or Schedule F prior to a Change in Control would
adversely affect the benefits or protections hereunder of any individual who is
an Eligible Employee as of the date such amendment or modification is adopted,
such amendment or modification shall be effective as it relates to such
individual only if no Change in Control occurs within one year after such
adoption, any such attempted amendment or modification adopted within one year
prior to a Change in Control being null and void ab initio as it relates to all
such individuals who were Eligible Employees prior to such adoption; provided,
further, that neither Schedule E nor Schedule F may be amended or modified
(i) at the request of a third party who has indicated an intention or taken
steps to effect a Change in Control and who effectuates a Change in Control or
(ii) otherwise in connection with, or in anticipation of, a Change in Control
which actually occurs, any such attempted amendment or modification being null
and void ab initio. In addition, this Section 6.7 shall be subject to
Section 6.8 upon and following a Change in Control.
6.8 Additional Provisions.
1. Except to the extent required by applicable law, for the entirety of the
Protection Period, the material terms of the Plan shall not be modified in any
manner that is materially adverse to the Qualifying Participants.
2. During the Protection Period, the Plan may not be amended or modified to
reduce or eliminate the protections set forth in this Section 6.8 and may not be
terminated.
3. MSD shall pay all legal fees and related expenses (including the costs of
experts, evidence and counsel) reasonably and in good faith incurred by a
Qualifying Participant if the Qualifying Participant prevails on his or her
claim for relief in an action (x) by the Qualifying Participant claiming that
the provisions of this Section 6.8 have been violated (but, for avoidance of
doubt, excluding claims for plan benefits in the ordinary course) and (y) if
applicable, by MSD or the Employer or the Qualifying Participant’s employer to
enforce post-termination covenants against the Qualifying Participant.
sep bene plan/nonunion/revised 11-09

22



--------------------------------------------------------------------------------



 



4.   Definitions. For purposes of this Section 6.8:
     (a) “Protection Period” shall mean the period beginning on the date of the
Change in Control and ending on the second anniversary of the date of the Change
in Control; and
     (b) “Qualifying Participants” shall mean those individuals who participate
in the Plan (whether as current or former employees) as of immediately prior to
the Change in Control.
SECTION 7
GENERAL PROVISIONS
7.1 Unfunded Obligation - Separation Pay payable under this Plan and
Outplacement Benefits provided under this Plan shall constitute an unfunded
obligation of the Employer. Payments shall be made, as due, from the general
funds of the Employer. This Plan shall constitute solely an unsecured promise by
the Employer to pay such benefits to Eligible Employees and to Covered Employees
to the extent provided herein. Participant contributions are required for
Separation Benefits. Separation Benefits under this Plan provide Covered
Employees with eligibility for continued medical, dental and life insurance
coverage under the applicable MSD plans and Schedule E and Schedule F of this
Plan provide Eligible Employees with eligibility for certain retirement benefits
under the applicable MSD plans. This Plan does not provide the substantive
benefits under those plans.
7.2 Applicable Law — It is intended that the Plan be an “employee welfare
benefit plan” within the meaning of Section 3(1) of ERISA, and the Plan shall be
administered in a manner consistent with such intent. The Plan and all rights
thereunder shall be governed and construed in accordance with ERISA and, to the
extent not preempted by federal law, with the laws of the state of New Jersey,
wherein venue shall lie for any dispute arising hereunder.
7.3 Severability — If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if said illegal or invalid provision had never been included herein.
7.4 Employment at Will — Nothing contained in this Plan shall give an employee
the right to be retained in the employment of the Employer or shall otherwise
modify the employee’s at will employment relationship with the Employer. This
Plan is not a contract of employment between the Employer and any employee.
sep bene plan/nonunion/revised 11-09

23



--------------------------------------------------------------------------------



 



SCHEDULE A
In addition to Merck Sharp & Dohme Corp., the following employers participate in
this Plan:
Merck and Company, Incorporated
Merck Holdings, Inc.
KBI Enterprises, Inc.
Rosetta Inpharmatics LLC.
Merck HDAC Research, LLC.
Abmaxis, Inc.
Glycofi, Inc.
Sirna Therapeutics, Inc.
sep bene plan/nonunion/revised 11-09

24



--------------------------------------------------------------------------------



 



SCHEDULE B-1
Effective January 1, 2009
Separation Pay for Covered Employees whose Separation From Service occurs on or
after
January 1, 2009 but on or before December 31, 2011

    For purposes of calculating Separation Pay:

    A “days pay” means the Covered Employee’s Annual Base Salary in effect on
the date the Covered Employee experiences a Separation in Service divided by
260. A “weeks pay” means a “days pay” multiplied by five.

SEPARATION PAY

      Grade Level   Separation Pay
Non-Exempt
  2 weeks pay + an additional 2 weeks
&
  pay per Complete Year of Continuous
10-14
  Service.
 
  Maximum of 78 weeks.  
7-9
  4 weeks pay + an additional 2 weeks
 
  pay per Complete Year of Continuous
 
  Service.
 
  Maximum of 78 weeks.  
5-6
  12 weeks pay + an additional 2 weeks
 
  pay per Complete Year of Continuous
 
  Service.
 
  Maximum of 78 weeks.  
4
  12 weeks pay + an additional 2 weeks
 
  pay per Complete Year of Continuous
 
  Service.
 
  Maximum of 78 weeks.  
1-3
  26 weeks pay
with less than 1 Complete Year of Continuous Service
     
1-3
  41 weeks pay
with at least 1 Complete Year but less than 2 complete years of Continuous
Service
   
 
 
1-3
  41 weeks pay + an additional 2 weeks
with at least 2 Complete Years of
  pay per Complete Year of Continuous
Continuous Service
  Service

  Maximum of 78 weeks.

sep bene plan/nonunion/revised 11-09

25



--------------------------------------------------------------------------------



 



SCHEDULE B-2
Effective January 1, 2009
Separation Pay for Covered Employees whose Separation From Service occurs on or
after
January 1, 2012

    For purposes of calculating Separation Pay:

    A “days pay” means the Covered Employee’s Annual Base Salary in effect on
the date the Covered Employee experiences a Separation in Service divided by
260. A “weeks pay” means a “days pay” multiplied by five.

SEPARATION PAY

      Grade Level   Separation Pay
Non-Exempt
  2 weeks pay + an additional 2 weeks pay per Complete Year of
&
  Continuous Service.
10-14
  Maximum of 52 weeks.  
7-9
  3 weeks pay + an additional 2 weeks pay per Complete Year of
 
  Continuous Service.
 
  Maximum of 52 weeks.  
5-6
  4 weeks pay + an additional 2 weeks pay per Complete Year of
 
  Continuous Service.
 
  Maximum of 52 weeks.  
4
  12 weeks pay + an additional 2 weeks pay per Complete Year of
 
  Continuous Service.
 
  Maximum of 52 weeks.  
1-3
  26 weeks pay + an additional 2 weeks pay per Complete Year of
 
  Continuous Service
 
  Maximum of 52 weeks.

sep bene plan/nonunion/revised 11-09

26



--------------------------------------------------------------------------------



 



SCHEDULE C
INTENTIONALLY OMITTED
sep bene plan/nonunion/revised 11-09

27



--------------------------------------------------------------------------------



 



SCHEDULE D
OUTPLACEMENT BENEFITS

          GRADE LEVEL   PROGRAM NAME   DURATION
Non-Exempt
  Individual Career Transition  
•    2 Day Milestones Seminar
&
  Seminar  
•    Up to six (6) individual follow-up
 consulting sessions
10-14
  & Counseling
 
     
•    3 months access to Career Resource
 
           Network
 
       
7-9
  Career Assistance Program   3 Months
 
       
5-6
  Career Transition Service   6 Months
 
       
4
  Executive Service   12 Months
 
       
1-3
  Senior Executive Service   12 Months

The Outplacement Benefits are provided through a third party vendor. The
programs listed above are the programs in effect through the vendor engaged by
MSD as of the October 1, 2010 to provide such services. The vendor and/or the
programs may change from time to time.
sep bene plan/nonunion/revised 11-09

28



--------------------------------------------------------------------------------



 



SCHEDULE E (Change in Control/Pension)
Description of Change-in-Control Benefits under the
MSD Salaried Retirement Plan (the “Pension Plan”)
     This Schedule describes benefits under the Pension Plan and the
Supplemental Plan provided to an Eligible Employee under the Plan if such
Eligible Employee signs and returns the release of claims in use under the CIC
Plan.
I. If an Eligible Employee’s employment is terminated in circumstances entitling
him or her to the benefits provided in Section 3(b) of the Plan:
     1. For an Eligible Employee who participates in the Pension Plan and on his
or her Separation Date is not at least age 55 with at least ten years of
Credited Service under the Pension Plan but would attain at least age 50 and
have at least ten years of Credited Service under the Pension Plan within two
years following the date of the Change in Control (assuming continued employment
during the entirety of such two-year period), then the Eligible Employee shall
be deemed to be eligible for a subsidized early retirement benefit under the
Pension Plan commencing no earlier than age 55 based on his or her Credited
Service under the Pension Plan accrued as of his or her Separation Date.
     2. For an Eligible Employee who participates in the Pension Plan and on his
or her Separation Date is not at least age 65 but would attain at least age 65
within two years following the date of the Change in Control without regard to
years of Credited Service (assuming continued employment during the entirety of
such two-year period), then the Eligible Employee shall be deemed to be eligible
for a benefit unreduced for early commencement under the Pension Plan commencing
as soon after his or her Separation Date that he or she elects to commence to
receive benefits.
     3. For an Eligible Employee who participates in the Pension Plan and on his
or her Separation Date is not eligible for the “Rule of 85 Transition Benefit”
(as such term is defined in the Pension Plan) but would have been eligible for
the Rule of 85 Transition Benefit within two years following the date of the
Change in Control (assuming continued employment during the entirety of such
two-year period), then the Eligible Employee shall be deemed to be eligible for
the Rule of 85 Transition Benefit upon commencement of his or her pension
benefit under the Pension Plan.
II. The benefits described in this Schedule E shall be payable from the Pension
Plan and, to the extent that such benefits cannot be paid from the Pension Plan,
MSD may, to the extent it deems necessary or appropriate (including to comply
with applicable law and to preserve grandfathered status of arrangements subject
to Section 409A of the Code), cause such benefits to be paid under the
Supplemental Plan or under new arrangements or from MSD’s general assets.
sep bene plan/nonunion/revised 11-09

29



--------------------------------------------------------------------------------



 



SCHEDULE F (Change in Control/Retiree Healthcare and Life Insurance)
Description of Change-in-Control Benefits under the MSD Medical Plan for
Nonunion Employees and the MSD Dental Plan for Nonunion Employees (which plans
are part of the MSD Medical, Dental and Long-Term Disability Program for
Nonunion Employees) (the “Health Plan”) and the MSD Group Term Life and Optional
Insurance Plan (the “Life Insurance Plan”)
     This Schedule describes benefits under the Health Plan and the Life
Insurance Plan provided to an Eligible Employee under the Plan if such Eligible
Employee signs and returns the release of claims in use under the CIC Plan.
I. If an Eligible Employee’s employment is terminated in circumstances entitling
him or her to the benefits provided in Section 3(b) of the Plan:
          (1) If the Eligible Employee is eligible to participate in the Health
Plan and on his or her Separation Date is not at least age 55 with the requisite
amount of service with an Employer to satisfy the requirements to be considered
a retiree under the Health Plan but would attain at least age 50 and meet the
service requirements to be considered a retiree under the Health Plan within two
years following the date of the Change in Control (assuming continued employment
during the entirety of such two-year period), then the Eligible Employee shall
be eligible for retiree healthcare benefits under the Health Plan on his or her
Separation Date on the same terms and conditions applicable to salaried
U.S.-based employees of the Employer whose employment terminated the last day of
the month prior to the Eligible Employee’s Separation Date who were treated as
retirees under the Health Plan as of that date.
          (2) If the Eligible Employee is eligible to participate in the Health
Plan and on his or her Separation Date is not either at least age 65 or at least
age 55 with the requisite amount of service with an Employer to satisfy the
requirements to be considered a retiree under the Life Insurance Plan but would
attain at least age 65 or at least age 50 and meet the service requirements to
be considered a retiree under the Life Insurance Plan within two years following
the date of the Change in Control (assuming continued employment during the
entirety of such two-year period), then the Eligible Employee shall be eligible
for retiree life insurance benefits under the Life Insurance Plan on his or her
Separation Date on the same terms and conditions applicable to salaried
U.S.-based employees of the Employer whose employment terminated the last day of
the month prior to the Eligible Employee’s Separation Date who were treated as
retirees under the Life Insurance Plan as of that date.
II. MSD may, to the extent it deems necessary or appropriate (including to
comply with applicable law and to preserve grandfathered status of arrangements
subject to Section 409A of the Code), cause the benefits set forth in this
Schedule F to be provided from insured arrangements, or pursuant to new
arrangements, individual arrangements or otherwise.
sep bene plan/nonunion/revised 11-09

30